TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00289-CV



 Ann Kitchen, Debra Danburg, Danny Duncan, Paul Clayton and Mike Head, Appellants

                                                 v.

             Texas Association of Business d/b/a Texas Association of Business
                       & Chambers of Commerce et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-02-004224, HONORABLE JOSEPH H. HART, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to dismiss the appeal, explaining that they have, to

their satisfaction, settled their claims and no longer wish to pursue the appeal. We grant the motion

and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: September 19, 2008